Citation Nr: 1506586	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for Meniere's disease, to include as secondary to tinnitus and bilateral hearing loss. 

4.  Entitlement to service connection for residuals of a tumor of the right thigh. 

5.  Entitlement to service connection for basal cell carcinoma. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2015 the Veteran submitted additional medical evidence without a waiver of the Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  In regard to the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss, as the Board herein grants such claim, there is no prejudice to the Veteran in the Board considering such evidence.  Furthermore, regarding the remaining issues on appeal, as they are being remanded, the AOJ will have an opportunity to consider in the readjudication of the claims.   

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the December 2014 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Meniere's disease, basal cell carcinoma, and residuals of a tumor of the right thigh are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related, at least in part, to his in-service noise exposure.   

2.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related, at least in part, to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for tinnitus and bilateral hearing loss herein constitutes a complete grant of those benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In documents of record, the Veteran contends that his tinnitus and bilateral hearing loss are the result of his in-service duties of serving as a flight surgeon on medical flights aboard piston action planes without hearing protection.  Specifically, he alleges that he participated frequently on such cross country flights during his two years of military service.  Therefore, he claims that service connection for tinnitus and bilateral hearing loss is warranted.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to tinnitus or hearing difficulties.  Additionally, at the time of his separation examination in July 1958, his whispered and spoken voice tests were 15/15 bilaterally, and he denied ear, nose, or throat trouble, and running ears.  However, he is competent to report a history of in-service noise exposure. See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Moreover, his assertions are considered credible as they are consistent with his documented service as a physician in the Air Force.  Caluza, 7 Vet. App. at 506.  Accordingly, the Board finds that the Veteran exposed to in-service noise consistent with his duties.

Furthermore, the evidence of record demonstrates current diagnoses of bilateral hearing loss and tinnitus.  With regard to the former disorder, private audiological testing and a March 2012 VA examination reflect a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Additionally, pertaining to the latter disorder, the Court has held that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Even so, the Board acknowledges that the Veteran is a physician himself.  Furthermore, such a diagnosis was confirmed by the Veteran's private audiologist and at the March 2012 and July 2012 VA examinations.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus and bilateral hearing loss are related to his in-service noise exposure.

In this regard, the Board acknowledges that the Veteran, through his statements to VA and his treatment providers, has reported varying dates of onset for his bilateral hearing loss, to include during service, in 1964, and, in treatment notes dated from 2009 to 2011, approximately 30 years previously, i.e., 1979-1981.  Even so, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  Additionally, the Board notes that the Veteran has consistently reported the onset of his tinnitus in service.  

The Board further finds that the medical evidence is in relative equipoise with respect to whether the Veteran's tinnitus and bilateral hearing loss are related to his in-service noise exposure.  In this regard, a March 2012 VA examiner noted the Veteran's report of excessive service-related noise exposure to aircraft engine noise as a result of his duties as a flight surgeon, and his denial of occupational and recreational noise exposure.  He also observed the Veteran's report that he would experience hearing loss and tinnitus after each flight during service.  After reviewing the record and conducting an audiological examination, the examiner diagnosed bilateral hearing loss and tinnitus, and opined that such disorders are at least as likely as not caused by or a result of military noise exposure, aging, and an underlying medical condition.  He stated that his rationale was based on the lack of an adequate hearing screening completed at the time of discharge from service, age-related hearing loss, and the Veteran's reported diagnosis of Meniere's disease, which includes symptoms of hearing loss, vertigo, and tinnitus.

In contrast, a July 2012 VA examination, conducted for the purpose of determining the nature and etiology of the Veteran's Meniere's disease, the examiner noted that the results from the March 2012 VA examination, which revealed a bilateral symmetrical moderate to severe sloping sensorineural hearing loss, did not represent acoustic trauma, but rather age-related presbycusis.  

As both VA examiners considered the relevant evidence of record, to include the Veteran's in-service noise exposure, and offered an opinion with a rationale, both of their opinions are entitled to great probative weight.  In this regard, both medical professionals offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence regarding whether the Veteran's current tinnitus and bilateral hearing loss are related to his in-service noise exposure is in relative equipoise.  Consequently, the Board resolves all doubt in favor of the Veteran and finds that tinnitus and bilateral hearing loss are etiologically related, at least in part, to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his basal cell carcinoma and residuals of a tumor of the right thigh are due to his military service, specifically, his in-service radiation exposure as Chief of Radiology from 1956 to 1958.  In this regard, he reported that, such position required him to conducted GI studies, to include fluoroscopies, weekly over the course of two years without a monitor or radiation shield.  As such, he alleges that service connection for such disorders is warranted.

As an initial matter, the Board finds that the Veteran's exposure to radiation during the course of his duties as a physician during his military service to be competent and credible.  Additionally, the record reflects that the Veteran completed beam radiation therapy for a right thigh high-grade sarcoma in December 2008 and had a radical resection of a right thigh sarcoma in February 2009.  The Veteran also has diagnoses of basal cell carcinomas.    

In May 2011, the Veteran's private physician, Dr. Butler, stated that the Veteran reported that, as Chief of Radiology during his military service, he performed frequent fluoroscopic procedures without radiation monitoring or protection.  Dr. Butler stated that "[the Veteran] wishes me to point out [to] you that there is a known association between radiation exposure and development of sarcomas."  The Veteran, a radiologist himself, stated in July 2011 that his two facial basal cell carcinomas may be related to his inadvertent exposure to radiation while serving as Chief of Radiology during his military service.  In July 2011, the Veteran's private physician, Dr. Biro, stated that the Veteran was treated for several basal cell carcinomas and actinic keratosis or pre-skin cancers.  He further indicated that these tumors are induced by radiation, both ultraviolet radiation and from medical imaging devices like fluoroscopy.  

An August 2012 Memorandum by the Department of the Air Force stated that there was no external or internal radiation exposure data in the USAF Master Radiation Exposure Registry (MRER) for the Veteran.  A dose reconstruction was not possible without additional information about the output of the x-ray machine, distances from the tube head and patient, and each diagnostic procedure.  Based on MRER summary reports from August 1956 to September 1958, the maximum dose received by medical and dental personnel was 9.2 rem and annual reports from 1954 to 1960 demonstrate an annual average dose received by medical and dental personnel was 4.2 rem per year.  Thus, the Veteran's conservatively estimated maximum total effective dose equivalent (TEDE) or sum of external and internal dose, is approximately 9.2 rem.  It was stated that the annual TEDE limit for occupationally exposed individuals is 5 rem per year.  

In an October 2012 Memorandum from The Director of the Post 9-11 Era Environmental Health Program (DHEP), it was noted that the Veteran was diagnosed with sarcoma of the right posterior thigh in 2008 and a basal cell carcinoma in 2010.  It was noted that the aforementioned August 2012 memorandum stated a conservative (upper bound type) does estimate of 9.2 rem for the Veteran during his time in the service.  It was noted that, in the Health Physics Society position statement, PS010-1, Radiation Risk in Perspective, revised in August 2004, it was stated that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year of a lifetime dose of 10 rem about that received from natural sources."  The position further stated that "there is a substantial and convincing scientific evidence from health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Therefore, it was concluded that, since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's sarcoma of the right posterior thigh and/or basal cell carcinoma of the skin could be attributed to radiation exposure while in the military. 

In an October 2012 Radiation Review under 38 C.F.R. § 3.311, the Director of Compensation stated that the Veteran's records were referred to the Under Secretary for Health to prepare a dose estimate and he also noted the October 2012 memorandum from DHEP.  It was then stated that the Veteran was 27 years old at the time of entry into military service and he was diagnosed with sarcoma of the right posterior thigh 52 years after entering military service and skin cancer was diagnosed 54 years after entering military service.  It was opined that there was no reasonable possibility that the Veteran's sarcoma of the posterior right thigh and skin cancer could be attributed to exposure to ionizing radiation in service. 

In January 2015,  the Veteran's private physician, Dr. Schlecker, stated that the Veteran had an extensive resection of the hamstring muscle of the right thigh because of a malignant myosarcoma and he received post-op radiation therapy and intensive physical therapy.  He stated that, although there was no proof, his exposure to radiation while in the military service, could be incriminated in the development of his sarcoma.

The Board finds that, in light of the conflicting medical opinions, including the newly received January 2015 medical opinion, and the Veteran's assertions as a radiologist himself, an addendum VA medical opinion from, if possible, a specialist, is warranted to determine if the Veteran's basal cell carcinoma and/or residuals of a tumor of the right thigh are at least likely as not related to his military service, to include radiation exposure as Chief of Radiology. 

The Board also asserts that he has a current diagnosis of Meniere's disease that is due to his military service.  In March 2011, the Veteran's private physician stated that the Veteran had several episodes of vertigo that was probable Meniere's disease, which was attributable to vestibular dysfunction.  At the Veteran's March 2012 VA audiological examination, it was noted that the Veteran reported episodes of vertigo subsequent to Meniere's disease and the examiner noted the Veteran's reported diagnosis of Meniere's disease, which included symptoms of hearing loss, vertigo, and tinnitus.  Thereafter, the Veteran was afforded a VA examination in July 2012 for the purpose of determining the nature and etiology of his Meniere's disease.  At such time, the examiner noted the diagnosis of Meniere's disease many years previously, reviewed the record, and performed an examination.  He then stated that the Veteran most likely had a diagnosis of Meniere's syndrome; however, did not address the etiology of such disorder.  Subsequently, in January 2015, the Veteran's private physician stated that the Veteran had noise exposure during his military service and he also had vertiginous episodes associated with his auditory problems.  

While the Veteran has been afforded a VA examination for his Meniere's disease, an etiological opinion has not been rendered.  Thus, the Veteran should be afforded a VA examination to determine the current nature and etiology of his Meniere's disease.  In this regard, based on the January 2015 physician's statement, the VA examiner should also provide an opinion on whether the Veteran's Meniere's disease is either caused or aggravated by the Veteran's now service-connected tinnitus and/or bilateral hearing loss. 

Also, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for Meniere's disease.  Such should be accomplished on remand.

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to his basal cell carcinoma, residuals of a tumor of the right thigh, and Meniere's disease.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  Finally, as indicated in the Introduction, additional evidence has been added to the record, to include the January 2015 medical opinion, after the issuance of the June 2014 supplemental statement of the case and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the June 2014 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for Meniere's disease as secondary to his now service-connected tinnitus bilateral hearing loss.  

2.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his basal cell carcinoma, residuals of a tumor of the right thigh, and Meniere's disease.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, send the Veteran's claims file for a VA medical opinion on the issues of entitlement to service connection for basal cell carcinoma and residuals of a tumor of the right thigh to an appropriate medical professional, a specialist if possible, so as to render the requested opinions.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's written statements regarding his in-service radiation exposure, the medical opinions of record, and the August 2012 dose estimates, the examiner should offer an opinion:

A) Whether it is at least as likely as not that his basal cell carcinoma is related to his military service, to include radiation exposure as Chief of Radiology from 1956 to 1958. 

B) Whether it is at least as likely as not that his residuals of a tumor of the right thigh is related to his military service, to include radiation exposure as Chief of Radiology from 1956 to 1958. 

In offering such opinions, the examiner should also consider the lay statements of record since the Veteran is a radiologist, the private medical opinions of record, and the October 2012 radiation memorandum from DHEP, and the October 2012 memorandum from Director of Compensation.  A rationale for all opinions offered should be provided.

4.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his Meniere's disease.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate whether the Veteran has a current diagnosis of Meniere's disease.

(B)  The examiner should offer an opinion as to whether the Veteran's Meniere's disease is at least as likely as not related to his military service, to include his acknowledged in-service noise exposure.

(C)  The examiner should also offer an opinion as to whether the Veteran's Meniere's disease is caused OR aggravated by his now service-connected tinnitus and/or bilateral hearing loss. If aggravation is found, the examiner should determine, if possible, to what extent the Meniere's disease was aggravated beyond the natural progression of such disease.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements and his physician's January 2015 opinion.  Any opinions expressed must be accompanied by a complete rationale.    

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, including all evidence received since the June 2014 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


